DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0367633 Bibl et al.
1.	Referring to claim 1, Bibl et al. teaches a display substrate, comprising: a drive backplate, (Figures 1A & D #102), and a plurality of micro light-emitting diodes (LEDs), (Figures 1A & D #400), and a retaining wall structure, (Figures 1A & D #142), on the drive backplate, (Figures 1A & D #102); wherein a center of a light-emitting layer, (Figures 1A & D #416), in the micro LED, (Figures 1A & D #400), deviates from a center of the micro LED, (Figures 1A & D #400); the retaining wall structure, (Figures 1A & D #142), is of an annular shape and surrounding at 
2. 	Referring to claim 2, Bibl et al. teaches a display substrate according to claim 1, wherein the center of the surrounding region, (Figures 1A & D #401), coincides with a center of the circumscribing region, (Figures 1A & D #401).
3. 	Referring to claim 3, Bibl et al. teaches a display substrate according to claim 1, wherein a material of the retaining wall structure comprises a reflective material, (Figures 1A & D #146 & Paragraph 0066).
4. 	Referring to claim 4, Bibl et al. teaches a display substrate according to claim 1, wherein in a direction going distally from the drive backplate, (Figures 1A & D #102), a height of the retaining wall structure, (Figures 1A & D going from the bottom surface of #142 to the top surface of the wall portion of #142), is greater than a height of the micro LED, (Figures 1A & D #400).
5. 	Referring to claim 5, Bibl et al. teaches a display substrate according to claim 1, wherein a distance between any position in the surrounding region and the center of the circumscribing region is greater than 5 µm, (Paragraph 0065).
6. 	Referring to claim 6, Bibl et al. teaches a display substrate according to claim 1, wherein an inner annular surface of the retaining wall structure is an inclined surface, (Figures 1A & D #142).
7. 	Referring to claim 7, Bibl et al. teaches a display substrate according to claim 6, wherein an end of the inclined surface distal from the drive backplate inclines towards an exterior of the retaining wall structure, (Figures 1A & D going from the bottom surface of #142 to the top surface of the wall portion of #142).
8. 	Referring to claim 8, Bibl et al. teaches a display substrate according to claim 1, wherein the display substrate comprises a plurality of retaining wall structures, (Figures 1A & D #142), and different retaining wall structures, (Figures 1A & D #142), surround different micro LEDs, (Figures 1A & D #400).
9. 	Referring to claim 9, Bibl et al. teaches a display substrate according to claim 8, wherein adjacent retaining wall structures, (Figures 1A & D #142), in the display substrate are integrally molded.
10. 	Referring to claim 10, Bibl et al. teaches a display substrate according to claim 1, wherein the micro LED is of an inverted structure, (Figures 1A & D #400).
11. 	Referring to claim 11, Bibl et al. teaches a display substrate according to claim 1, wherein the display substrate also comprises: an insulating flat layer, (Figures 1A & D #122), on the drive backplate, (Figures 1A & D #102), and the retaining wall structures, (Figures 1A & D #142), and the micro LEDs, (Figures 1A & D #400), are arranged on a side, far distal from the drive backplate, (Figures 1A & D #102), of the 
12. 	Referring to claim 12, Bibl et al. teaches a display substrate according to claim 11, wherein a material of the retaining wall structure comprises a reflective material, (Figures 1A & D #146 & Paragraph 0066).
13. 	Referring to claim 13, Bibl et al. teaches a display substrate according to claim 11, wherein the retaining wall structure, (Figures 1A & D #142), and the insulating flat layer, (Figures 1A & D #102), are integrally molded.
14. 	Referring to claim 14, Bibl et al. teaches a display substrate according to claim 13, wherein the micro LED is of an inverted structure, (Figures 1A & D #400); a center of the surrounding region coincides with a center of a circumscribing region, (Figures 1A & D outside of sidewall of #142); a material of the retaining wall structure comprises a reflective material, (Figures 1A & D #146 & Paragraph 0066); in a direction going distally from the drive backplate, (Figures 1A & D #102), a height of the retaining wall structure, (Figures 1A & D going from the bottom surface of #142 to the top surface of the wall portion of #142), is greater than a height of the micro LED, (Figures 1A & D #400); a distance between any position in the surrounding region and the center of the circumscribing region is greater than 5 µm, (Paragraph 0065); an inner annular surface of the retaining wall structure, (Figures 1A & D #142), is an inclined surface, and an end, far distal from the drive backplate, (Figures 1A & D #102), of the inclined surface inclines towards an exterior of the retaining wall structure, (Figures 1A & D going from the bottom surface of #142 to the top surface of the wall portion of #142); and the display substrate comprises a plurality of retaining wall structures, (Figures 1A & D #142), and different retaining wall structures, (Figures 
15. 	Referring to claim 15, Bibl et al. teaches a manufacturing method for a display substrate, comprising: forming a plurality of micro LEDs, (Figures 1A & D #400), and a retaining wall structure on the drive backplate, (Figures 1A & D #102); wherein a center of a light-emitting layer, (Figures 1A & D #416), in the micro LED, (Figures 1A & D #400), deviates from a center of the micro LED, (Figures 1A & D #400); the retaining wall structure, (Figures 1A & D #142), is of an annular shape; the retaining wall structure, (Figures 1A & D #142), corresponds to at least one micro LED, (Figures 1A & D #400), in the display substrate; and a center of a surrounding region of the retaining wall structure, (Figures 1A & D #142), in the drive backplate, (Figures 1A & D #102), is located within a circumscribing region, (Figures 1A & D outside of sidewall of #142), of a region where a light-emitting layer, (Figures 1A & D #416), of the at least one micro LED, (Figures 1A & D #400), is located.
16. 	Referring to claim 16, Bibl et al. teaches a method according to claim 15, wherein before forming the plurality of micro LEDs, (Figures 1A & D #400), and the retaining wall structure, (Figures 1A & D #142), on the drive backplate, (Figures 1A & D #102), the method further comprises: forming an insulating flat layer, (Figures 1A & D #122), on the drive backplate, (Figures 1A & D #102); and forming the plurality of micro LEDs, (Figures 1A & D #400), and the retaining wall structure, (Figures 1A & D #142), on the drive backplate, (Figures 1A & D #102), comprises: forming the plurality of micro LEDs, (Figures 1A & D #400), and the retaining wall structure, (Figures 1A & D #142), on the drive backplate, (Figures 1A & D #102), on which the insulating flat layer, (Figures 1A & 
17. 	Referring to claim 17, Bibl et al. teaches a method according to claim 15, wherein forming the plurality of micro LEDs and the retaining wall structure on the drive backplate comprises: forming an insulating material layer, (Figures 1A & D #122), on the drive backplate, (Figures 1A & D #102); performing patterning on the insulating material layer, (Figures 1A & D #122), to obtain an insulating flat layer, (Figures 1A & D #122), and the retaining wall structure, (Figures 1A & D #142), located on a side, distal from the drive backplate, (Figures 1A & D #102), of the insulating flat layer, (Figures 1A & D #102); and forming the plurality of micro LEDs, (Figures 1A & D #400), on the drive backplate, (Figures 1A & D #102), on which the insulating flat layer, (Figures 1A & D #122), and the retaining wall structure, (Figures 1A & D #142), are formed.
18. 	Referring to claim 18, Bibl et al. teaches a method according to claim 17, wherein the micro LED is of an inverted structure, (Figures 1A & D #400), and a center of the surrounding region coincides with a center of the circumscribing region, (Figures 1A & D outside of sidewall of #142); a material of the retaining wall structure comprises a reflective material, (Figures 1A & D #146 & Paragraph 0066); in a direction going distally from the drive backplate, (Figures 1A & D #102), a height of the retaining wall structure, (Figures 1A & D going from the bottom surface of #142 to the top surface of the wall portion of #142), is greater than a height of the micro LED, (Figures 1A & D #400); a distance between any position of the surrounding region and the center of the 
19. 	Referring to claim 19, Bibl et al. teaches a display device, comprising the display substrate as defined in claim 1, (Paragraph 0006).
20. 	Referring to claim 20, Bibl et al. teaches a display device according to claim 19, wherein the display substrate also comprises: an insulating flat layer, (Figures 1A & D #122), on the drive backplate, (Figures 1A & D #102), and the retaining wall structures, (Figures 1A & D #142), and the micro LEDs, (Figures 1A & D #400), are arranged on a side, far distal from the drive backplate, (Figures 1A & D #102), of the insulating flat layer, (Figures 1A & D #122); in a surrounding region, a surface, proximal to the micro LED, (Figures 1A & D #400), of the insulating flat layer, (Figures 1A & D #122), is aligned with a surface, proximal to the micro LED, (Figures 1A & D #400), of the drive backplate, (Figures 1A & D #102); the retaining wall structures, (Figures 1A & D #142), and the insulating flat layer, (Figures 1A & D #122), are integrally molded; the micro LED is of an inverted structure, (Figures 1A & D #400), and a center of a surrounding region coincides with a center of the circumscribing region, (Figures 1A & D outside of sidewall of #142); in a direction going distally from the drive backplate, (Figures 1A & D #102), a height of the retaining wall 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.